Citation Nr: 1201808	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-37 591 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial disability evaluation in excess of 10 percent for service-connected left ear tinnitus.  

3.  Entitlement to an initial compensable disability evaluation for service-connected left ear hearing loss. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The National Veterans Disability Advocates, LLC


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1997 to February 1998 and from October 2003 to March 2005. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Board notes that the record raises an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected PTSD (see August 2007 and August 2009 VA examination reports).  The issue of whether entitlement to TDIU is warranted as a result of that disability is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entire course of the appeal, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

2.  The Veteran's left ear tinnitus is assigned a 10 percent disability evaluation, the maximum evaluation under Diagnostic Code 6260.

3.  The Veteran's left ear hearing loss was manifested by no more than Level VIII impairment in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent, but no more, for PTSD have been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code (DC) 9411 (2011).

2.  There is no legal basis for the assignment of a schedular disability rating in excess of 10 percent for service-connected left ear tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, DC 6260 (2011).

3.  The criteria for an initial compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, 4.87, 4.1, DC 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claims such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claims were awarded with an effective date of November 3, 2006, the date of his claim, and initial ratings were assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for higher ratings.  Further, he was provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess.  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, obtained VA outpatient treatment records, afforded the Veteran examinations, and assisted the Veteran in obtaining evidence.  The record demonstrates that the Veteran was scheduled for VA audiological examinations in September 2009 and July 2011, and a VA psychiatric July 2011; however, he failed to appear for the examinations, and did not provide good cause for missing the appointments, nor did he request to be rescheduled.  In this regard, the "duty to assist is not always a one-way street" and the Veteran is obligated to cooperate in the development of his pending claims.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board will adjudicate the claims on appeal based upon the evidence of record.       

In this case, resolution of the Veteran's appeal with respect to evaluation of tinnitus is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus; no facts are in dispute.  The Veteran is already receiving the maximum disability rating available for tinnitus under the applicable rating criteria.  Therefore, because no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of notice or assistance are rendered moot with respect to this claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Based on the foregoing, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Rating 

The Veteran maintains that he is entitled to an initial disability evaluation in excess of 10 percent for his service-connected PTSD, an initial disability evaluation in excess of 10 percent for his service-connected tinnitus, and an initial compensable disability evaluation for his service-connected left ear hearing loss.  In that regard, disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In the present case, the appeal stems from an initial rating, and the Board must consider the issue as to whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection to a prospective rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

PTSD

In the September 2007 rating decision on appeal, the RO granted service connection and assigned a 10 percent rating for PTSD, effective November 3, 2006, the date of claim.  

Under the General Rating Formula for Mental Disorders, PTSD is evaluated as 10 percent disabling when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of instability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.    

A 50 percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.    

A 70 percent rating is assigned when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).

Evidence relevant to the severity of the Veteran's PTSD includes VA examination reports dated in August 2007 and August 2009; VA outpatient treatment records dated in May 2005 through October 2006, January 2007 through August 2007, January 2008 through August 2008, and May 2010 through August 2011.  

May 2005 through October 2006 VA outpatient treatment records demonstrate the Veteran reported experiencing difficulty sleeping, indicating complaints of insomnia and nightmares.  Records also demonstrate the Veteran was prescribed Paxil.  Records further show the Veteran underwent individual and group psychotherapy.   

January 2007 through August 2007 VA outpatient treatment records demonstrate the Veteran underwent individual psychotherapy.  During the sessions, he reported that he talked with a Catholic priest about his combat experiences in Iraq.  

The Veteran underwent a VA psychiatric examination in August 2007 at which time he reported experiencing symptoms of nightmares, difficulty sleeping, and hypervigilence.  He indicated that he was socially withdrawn from his friends.  He stated that he was arrested for impersonating a police officer in January of this past year; specifically, he pulled over another car that cut him off.  He reported that he was married once at age 23, but the marriage ended after four years due to his wife's infidelity.  He reported that he currently had a fiancée, but she found him to be distant and withdrawn from her.  He indicated that he was presently unemployed; specifically, he worked for an ambulance service shortly after returning from Iraq for four months, but quit when he heard he was going to be fired.  He further stated that he had significant conflict with a manager at work.  He last worked at a gas station, which he recently quit, because he had to complete community service due to his legal charge.  

On examination, the Veteran was casually dressed and adequately groomed.  He was cooperative, yet distant.  He was oriented to person, place, time, and purpose.  His thoughts were logical and goal-directed.  His speech was clear in articulation and easily understandable.  There were no signs of major thought problems such as hallucinations, delusions, or preoccupations.  His attention, concentration, and memory were intact.  His affect was somewhat constricted and his mood appeared slightly dysphoric.  

Upon examination and review of the Veteran's claims file, the diagnosis was chronic mild PTSD and adjustment disorder.  In providing the diagnoses, the examiner indicated that the Veteran endorsed symptoms of PTSD which was corroborated by medical records.  He further stated that the Veteran appeared to be suffering from mild depression which seemed to be related to difficulties within his relationship.  The examiner assigned a GAF of 58.  

January 2008 through August 2008 VA outpatient treatment records demonstrate the Veteran underwent group psychotherapy.  Records show that he denied a diagnosis of bipolar disorder, but demonstrate multiple diagnoses for PTSD, as well as depression disorder.  Records demonstrate continued treatment with Paxil, as well as symptoms of insomnia, agitation, and nightmares.  His PTSD symptoms were noted to be persistent, but manageable.    

The Veteran underwent a second VA psychiatric examination in August 2009 at which time he reported that since the last evaluation, he separated from his fiancée and lost contact with their son.  He indicated that he was depressed, withdrawn, isolative, and "yelled a lot."  He reported experiencing severe depression at times, whereas, he stayed in his room "for days at a time."  He indicated that he neglected his personal hygiene and experienced a poor appetite when he was depressed.  He further indicated that he sometimes isolates himself and avoids social interactions.  He noted that he was nearly fired from an ambulance driver job for poor attendance and arguing with his supervisor, however, quit instead.  He further reported that when he was working, he had significant attendance problems on jobs when he was really depressed, and had been confrontational and aggressive with coworkers and supervisors.  He stated that he currently takes prescribed medication for his condition.     

On examination, the Veteran's appearance and hygiene were appropriate.  His orientation and communication were within normal limits; there was intermittent abnormal speech.  He tended to ramble and shared information that was somewhat irrelevant.  His concentration was within normal limits.  There was no evidence of panic attacks.  There were signs of suspiciousness, for example, he was extremely hypervigilent when off of his medication.  There was no evidence of delusions or hallucinations.  There was no evidence of obsessional rituals.  His affect and mood demonstrated anxiety, and examination indicated a depressed mood.  His impulse control was impaired, with some unprovoked irritability and periods of violence that affected his motivation by causing the Veteran to have no desire to socialize with others.  He was anxious when asked about past experiences.  His thought processes were appropriate.  His judgment was not impaired.  Abstract thinking was normal.  His memory was within normal limits.  There was no evidence of suicidal ideation.  There was evidence of homicidal ideation, including the tendency to have poor impulse control and being prone towards violence when off of his medication.    

Upon examination and review of the Veteran's claims file, the diagnosis was PTSD and depressive disorder NOS.  In providing the diagnosis, the examiner indicated that there were behavior, cognitive, social, affective, or somatic symptoms attributed to PTSD, that are described as intrusive recollections, distressing dreams, flashbacks, physiological reactivity in response to cues that remind the Veteran of war experiences, avoidance of others, hypervigilence, irritability, and sleep problems.  The examiner further noted that the multiple Axis I diagnoses were related, and the secondary diagnosis represented a progression of the primary diagnosis, as chronic PTSD had a great impact on individuals' lives.  Specifically, the examiner stated that personal relationships suffered, jobs and careers were damaged, and those with PTSD were frequently isolated and lonely, to include becoming increasingly depressed, as they were unable to cope with PTSD symptomatology.  The examiner assigned a GAF of 55 and noted that the Veteran's substance abuse was related to his PTSD diagnosis, as he tried to self-medicate with alcohol to cope with the PTSD symptoms.  

May 2010 through January 2011 VA outpatient treatment records demonstrate the Veteran underwent individual therapy.  A May 2010 record shows the Veteran was coping with his PTSD symptoms; specifically, he had a positive attitude and felt that he would be able to get a job, as he recently obtained a medical assistant certificate.  A June 2010 record demonstrates a GAF score of 63.  At the time, the Veteran was noted to be more comfortable, calm, congruent and appropriate.  He was not sad, depressed, anxious, frustrated, angry, suspicious, helpless, or hopeless.  There was no evidence of homicidal ideation or poor impulse control.  He was sleeping, and his appetite was good.  There was continued improvement in his energy, motivation, outlook, and self-trust.  A September 2010 records shows the Veteran started a job as a medical assistant; the examiner assigned a GAF of 65.  A January 2011 record demonstrates a GAF of 65.  At the time, the Veteran was noted to have a brighter affect, was motivated, and a sense of self.  He denied any thoughts of self-harm or of harming others, increased impulsivity, problems with anxiety, or any other depressive behavior.  He also reported that he was able to visit his son in Oregon for a weekend, and will have his two daughters stay with him for several weeks in the near future.   

An August 2011 VA outpatient treatment record demonstrates the continued use of medications for the Veteran's PTSD condition.  At the time, the Veteran claimed that he might lose his job.  He further reported that he spent time with his daughters this past summer, but was feeling depressed because they were leaving to go back to their mom.  

On examination, he was oriented in all spheres, appropriate, cooperative, and pleasant.  His speech was normal.  His mood was a little depressed but generally functioning.  There was no evidence of suicidal or homicidal ideation.  His thought process was linear.  There was no evidence of delusions or hallucinations.    

The psychiatrist noted a diagnosis of PTSD, and assigned a GAF of 55.  The psychiatrist explained that the Veteran was willing to continue taking his medications.  

Based on a review of the record, the Board finds that the Veteran's symptoms have been consistent throughout the rating period on appeal, and an initial 30 percent evaluation for PTSD is warranted.  He has consistently exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms of depressed mood, chronic sleep impairment, and suspiciousness.  See VA examination reports dated August 2007 and August 2009, and VA outpatient treatment records dated January 2008 through August 2008 and August 2011.  The record demonstrates the Veteran's continued difficulty sleeping during the course of the appeal, his intermittent increased suspiciousness due to hypervigilence, as well as his depressed mood.  

Examiners have assigned GAF scores ranging from 55-65, which tend to reflect mild to moderate levels of symptoms.  A review of the clinical findings from the psychiatric examinations of record do not reveal symptoms which more closely approximate the criteria for a rating of 50 percent at any time during the appeal period.  While the evidence demonstrates that the Veteran has been unemployed for a portion during the period on appeal, as he quit his job because he thought he was going to be fired, the evidence also shows that the Veteran went to school and obtained his medical assistant certificate, and began a new job as a medical assistant in September 2010.  Regarding social impairment, the Board recognizes the Veteran had a strained relationship with fiancée of four years until the relationship ended; however, the record shows that he eventually began to spend time with his daughters from his first marriage, and was able to eventually see his son (from his relationship with his ex-fiancée), in December of 2010. 

Overall, the evidence demonstrates the Veteran has maintained his appearance, as he is casually and appropriately dressed; he is cooperative; he is pleasant and engaged; he has a normal thought process; he is oriented to time, person, and place; his judgment is good; and he has consistently denied suicidal ideation, as well as hallucinations and delusions.  The Veteran was noted to have homicidal ideation during his August 2009 VA examination and this symptom was noted to be present when the Veteran was not taking his medications.  Thereafter, VA outpatient treatment records dated in June 2010 and August 2011 demonstrate that there was no evidence of homicidal ideation or poor impulse control.  Further, the August 2011 treatment record notation that the Veteran was willing to continue to take his prescribed medications.  Given the totality of the Veteran's disability picture, and the August 2009 VA examiner's caveat that homicidal ideation was present when the Veteran was off of his medication, as well as the most recent VA outpatient treatment records which show no evidence of homicidal ideation and the continued use of prescribed medication, the Board finds the finding of homicidal ideation from the August 2009 report is not of sufficient significance to support an increased evaluation in and of itself.  

The Board finds that the Veteran's overall disability picture shows that he is mildly impaired (namely difficulty sleeping and depressed mood), experiences some hypervigilence, continues to work as a medical assistant, and has relationships that have continuously improved with his three children.  This is consistent with the assigned 30 percent evaluation. Consequently, the Board finds that the disability picture during the pendency of this appeal warrants an initial 30 percent schedular evaluation, but no more.  

Left Ear Tinnitus

In the September 2007 rating decision on appeal, the RO granted service connection and assigned a 10 percent disability evaluation under 38 C.F.R. § 4.87, DC 6260 for the Veteran's left ear tinnitus, noting the August 2007 VA audiological examination, during which the Veteran complained of left ear recurrent tinnitus.  The Veteran filed a notice of disagreement in February 2008; a statement of the case was issued in October 2008; and the Veteran filed a substantive appeal in December 2008.    

The Veteran is seeking a disability evaluation for his left ear tinnitus in excess of the currently assigned 10 percent evaluation.  According to VA regulation, a 10 percent evaluation is the maximum allowed for tinnitus, regardless of whether it is perceived in one ear, both ears, or in the head.  38 C.F.R. §4.87, DC 6260.  The Veteran's service-connected left ear tinnitus has been assigned the maximum schedular rating available.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As there is no legal basis upon which to award a higher evaluation, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Left Ear Hearing Loss

In the September 2007 rating decision on appeal, the RO granted service connection and assigned a noncompensable disability evaluation under 38 C.F.R. § 4.85, DC 6100 for the Veteran's left ear hearing loss, noting the Veteran's in-service treatment for left ear hearing loss.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

The rating schedule for hearing loss establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The horizontal lines in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the horizontal column appropriate for the numeric designation for the ear having the better hearing acuity and the vertical row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  
38 C.F.R. §§ 4.85(b), 4.87.

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Evidence pertinent to the rating period on appeal includes an August 2007 VA audiological examination and a July 2010 VA outpatient treatment record.  

The Veteran underwent a VA audiological examination in August 2007 at which time he reported experiencing difficulty hearing female voices and in the presence of noise.  The examination revealed the following puretone thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
LEFT
35
30
40
50

Based upon the above findings, the Veteran's puretone average for his left ear was recorded as 39.  Speech recognition was 96 percent for his left ear.

The findings of the aforementioned VA examination as applied to the rating criteria for hearing impairment show that the criteria for an initial compensable evaluation for left ear hearing loss have not been met.  Specifically, the Veteran's left ear manifests an average puretone threshold of 39 decibels, with a 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level I impairment.  The Veteran's right ear is not service connected, thus a roman numeral I is used in Table VII of 38 C.F.R. § 4.85(f).  These results applied to Table VII result in a noncompensable evaluation.  In addition, the left ear does not demonstrate an exceptional pattern of hearing impairment under the provisions of 38 C.F.R. §§ 4.86(a) and 4.86(b), thus, these provisions are not applicable.  

In July 2010, a VA audiological outpatient consultation was conducted at the Veteran's request for completion of a form from the Department of Motor Vehicles.  The Veteran declined a full evaluation and requested only completion of the form.  Audiological testing revealed the following puretone thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
LEFT
90
80
65
105+

The examiner noted that the Veteran had previously identified asymmetry and poor/fair reliability.  Current testing showed asymmetry persists, though testing suggested fair reliability of test results in the left ear.  Based upon the above findings, the Veteran's puretone average for his left ear was 85.  Speech recognition testing was not performed for the left ear.  

The findings of the aforementioned VA outpatient treatment record cannot be applied to the rating criteria for hearing impairment under the provisions of 38 C.F.R. § 4.85, as the record is negative for findings of a speech discrimination test.  However, the Board notes that the results show the Veteran's service-connected left ear demonstrates an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a).  Given the average puretone threshold of 85 decibels for the Veteran's left ear, application of Table VIA yields a finding of Level VIII impairment.  However, this Roman numeral is the only possible outcome, as application of Table VI is not possible without a speech discrimination finding.  Accordingly, the designation under Table VIA will be used for the left ear, and as the Veteran's right ear is not service connected, a roman numeral I is used.  Thus, as applied to Table VII, results in a noncompensable rating for the left ear.    

The Board acknowledges the Veteran's assertion that his left ear hearing loss is worse than a noncompensable evaluation and that he is entitled to a higher evaluation for such hearing loss.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected left ear hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2). 

In sum, the Board finds there is no audiological evidence of record to support an initial compensable evaluation for the Veteran's left ear hearing loss disability on a scheduler basis at any point in the appeal period.  See Fenderson, supra.  Furthermore, the Board observes that the VA examination of record included the Veteran's report of how his hearing impairment affects his life and the situations in which he has the most difficulty.  Therefore, as a fact-finding matter, the Board determines that the functional effects of the Veteran's left ear hearing loss are not so severe as to render the schedular criteria inapplicable.  See generally Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

As such, the Board finds the preponderance of the evidence is against the Veteran's claim for an initial compensable evaluation for left ear hearing loss.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

Extraschedular Consideration

The Veteran has appeared to suggest that his service-connected PTSD condition has caused him to stop working as an ambulance driver in August 2005 due to conflict with his supervisor.  He further reported that when he was working, he had significant attendance problems on jobs when he was really depressed, and was confrontational and aggressive with coworkers and supervisors.  See August 2009 VA examination.  As such, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Board finds that the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected PTSD disability.  The competent medical evidence of record shows that his disability is primarily manifested by sleep impairment and depressed mood.  The applicable diagnostic code used to rate the Veteran's disability provide for ratings based on sleep impairment and depressed mood.  See DC 9440.  

The Veteran's left ear tinnitus is manifested by constant recurrent left ear tinnitus, which causes him difficulty in understanding conversational speech.  The Board finds that the effects of the Veteran's tinnitus disability have been fully considered and are contemplated in the rating schedule. 

The Veteran's left ear hearing loss is manifested by difficulty hearing speech in the presence of noise.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  

Thus, the Board finds that the Veteran's level of impairment of his service-connected disabilities is fully contemplated by the assigned schedular evaluations.  Thus, referral for consideration of extraschedular ratings is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial 30 percent evaluation, but no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial disability evaluation in excess of 10 percent for service-connected left ear tinnitus is denied. 

Entitlement to an initial compensable disability evaluation for service-connected left ear hearing loss is denied.


REMAND

As noted above, a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice, supra.  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the appeal for benefits for the underlying disability.  The Veteran has not yet received notice of the evidence needed to substantiate a TDIU claim.  Such action, and an adjudication of the claim, is needed in view of Rice.

During both the August 2007 and August 2009 VA examinations, the Veteran reported that he was nearly fired from his position as an ambulance driver due to poor attendance and conflicts with his supervisor.  He further reported that when he was working, he had significant attendance problems on jobs when he was really depressed, and was confrontational and aggressive with coworkers and supervisors.  The Board notes that while the Veteran technically quit this position, he has consistently reported that he did so because he was going to be fired.  Moreover, the evidence of record demonstrates that he only worked for four months as an ambulance driver subsequent to discharge from service; thus, the Veteran appeared to be unemployed due to his PTSD symptomatology from approximately August 2005 until September 2010, when he obtained a position as a medical assistant.  

Accordingly, an opinion should be obtained as to whether the Veteran's service-connected disabilities, to include PTSD, precludes substantially gainful employment during the time period of August 2005 through August 2010.  Friscia v. Brown, 7 Vet. App. 294 (1994).       

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran appropriate notice regarding the TDIU claim. 

2.  Upon completion of the foregoing, arrange for a review of the Veteran's claims file by an appropriate VA examiner in order to determine the effect of his service-connected disabilities on his employability.  

Based on review of the record, the examiner should offer an opinion as to whether it is at least as likely as not the Veteran's service-connected disabilities (PTSD, evaluated as 30 percent disabling; tinnitus, 10 percent disabling; left ear hearing loss, noncompensable) without regard to his non service-connected disabilities, or his age, render him unable to secure and follow a substantially gainful occupation during the time period of August 2005 until September 2010.   

A complete rationale should be given for all opinions and expressed.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  After completion of the above development, the Veteran's claim of entitlement to TDIU should be adjudicated.  If the determination is unfavorable, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M.E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


